Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767.
The foundation on which claims 1-5, 7-16, and 18 are deemed unpatentable was earlier articulated and will not be repeated here.  
As for claim 20, the role of a heat resistance imparting agent, or heat stabilizer, is known (more on this infra), and the skilled artisan understands that larger quantities will impart greater stabilization up to a point of diminishing returns and/or possible deleterious effect on other properties and/or unnecessary expense.  That is, one of ordinary skill would recognize its quantity as a result-effective variable and would optimize this parameter as a matter of routine experimentation.  “Discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Concerning the heat resistance imparting agent, Applicant acknowledges that heat stabilizers are taught in paragraph [0091] but submits that a practitioner of Elahee might regard a heat stabilizer as synonymous with a hydrosilylation cure stabilizer.  They subsequently note that there is only an expansion on cure stabilizers/catalyst inhibitors in paragraph [0107].  It is inferred from these separate observations that Applicant may be attempting to bolster their assertion that Elahee disclosed in a redundant fashion the incorporation only of hydrosilylation cure inhibitors, referring to them also as heat/UV stabilizers, insofar as only permutations of a cure inhibitor are delineated thereafter.  The Examiner disagrees with any notion that the skilled artisan would confuse heat- and UV stabilizers with a catalyst inhibitor as these are all well-established distinct genera of compounds that fulfill different roles.    
	At the top of page 7 of their response, and again at page 9, Applicant states that Elahee neither recognizes the importance of employing organohydrogensiloxanes with 2-3 pendant hydrosilyl groups, or the viscosity range defined by the claims.  Once more, the only exemplification of a suitable organohydrogensiloxane offered by Elahee not only conforms to the limitation that the SiH groups are pendant to the backbone, as opposed to being at its termini, but also inherently has a viscosity inside the stated range.  Paragraph [0031] of the Specification indicates that an average of 2 or 3 pendant hydrogen atoms are preferred, not critical, for achieving certain properties.  There is nothing in the record to illustrate that, beyond 3 pendant hydrosilyl moieties, said properties drop precipitously.  That is to say, there is no proven unexpected benefit associated with using an organohydrogensiloxane confined to the aforementioned structural limitation.  Indeed, none of the comparative examples even contain an organohydrogensiloxane containing 5 pendant hydrosilyl groups and no terminal Si-H residues.  (Instead, they either feature compositions comprising a mixture of an 
Section MPEP 716.02(e) instructs that, “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest (for emphasis) prior art which is commensurate in scope with the claims.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where there are deviations from the closest prior art, they must 1) be explained and 2) shown unlikely to influence the outcome of the comparison. In re Finley, 81 USPQ 383; Ex Parte Armstrong, 126 USPQ 281; In re Widmer, 147 USPQ 518; In re Magerlein, 202 USPQ 473.  In the alternative, “Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.” In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978).  
A most effective comparison for the purpose of demonstrating the criticality of using an organohydrogensiloxane confined to those featuring 2 to 3 SiH groups along the interior of the polymer skeleton-though it is noted that even exemplified embodiments of the instant invention may contain trimethylsiloxy-terminated polydimethylsiloxane-methylhydrogensiloxane copolymers (Example 6 where there is a non-zero amount of B-2) or dimethylhydrogensiloxy-terminated PDMS (Examples 3-5 where there is a non-zero amount of B-3)- would be to evaluate two identically-constituted compositions that differ only in the incorporation of B-1 into one and B-2 into the other.  Even the molar quantities of Si-H groups contributed by these relative to the molar quantity of alkenyl groups contributed by component A should be similar.  
s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of the article entitled “Mechanical Packing of Spherical Particles” authored by McGeary and published in the Journal of the Ceramic Society (1961) 44(10), 514-522 for the reasons outlined previously.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of Bhagwagar et al., U.S. Patent Application Publication No. 20130248163.  
Elahee does not disclose suitable permutations of a heat stabilizer.  Bhagwager constitutes analogous art inasmuch as it is directed to thermally-conductive, hydrosilylation-curable silicone-based gels that are subject to high temperatures over prolonged periods [0002,0015].  The disclosure identifies compositions with that makeup which will maintain a pliable characteristic (meaning it continues to remain in close contact with the electronic device to which it is mated).  The continued softness and compliant property are obtained by formulating into the rubber a metal-containing phthalocyanine, of which copper phthalocyanine is representative [0055-0059].  Because Elahee uses their compositions as thermal interface materials, it will also be an aim to ensure that they don’t lose contact with the electronic device and heat sink in which case heat dissipation would suffer.  Accordingly, it would be obvious to add to the compositions taught by Elahee copper phthalocyanine to realize the same advantages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 24, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765